TVTr- Justice Waterman delivered the opinion of the Court. Appellant urges that it offered evidence tending to show that owing to the location “ it would have been impossible to unload the boat in any other manner than that which was adopted,” and that the court improperly refused to admit such evidence. The fact that one did a lawful thing in the only way possible, does not excuse him from the consequence of his act. Because one is obliged to use explosives to remove an object, he is not absolved from responsibility for the result of such use to the house of a stranger. Any adult person working at raising these tiles must have known that such work was dangerous; knowledge that prior to the accident to the deceased, tiles had fallen, would have added little, if anything, to a sense of the obvious danger. The deceased was bound to exercise ordinary care for his safety; that is, such care as was consistent with the work he had to do under his employment. If appellant had provided a place of safety, viz., a shed, for the protection of those working in the alley, and if the deceased at the time he was struck by the falling tile, might properly and consistently with the work he had to do, have been in this shed, and knew this, so that his exposure to danger from falling tiles was his voluntary act, and not necessitated by his employment, appellant would not have been liable for an accident to him, if he, despite its care, of his own volition, unnecessarily exposed himself to danger. Appellant did not offer to show this; although it did offer to show that it had erected a shed in the alley. Appellant had contracted to fireproof this building; it employed another corporation to raise the roof tile to the fourteenth story; when such tiles had been so elevated its own servants unloaded them from the boat in which they came up. Whether the Fuller Company had so surrounded the place of unloading that appellant could not unload without proceeding as it did, and thereby causing tiles to fall to the alley below, is immaterial. If it undertook to do a dangerous act, it was bound to provide against injury thereby to the deceased, whose employment required that he should work where he did. For a mere passer-by to have walked into the alley and there remained, knowing that from the hoisting going on tiles had fallen, would probably not have been for him an exercise of ordinary care; for the deceased, duty to his employer required him to remain in a place of danger. The fact, if such there be, that the Fuller Company retained a certain control over the manner in which appellant performed its w.ork, did not absolve it from responsibility for acts resulting in injury to the deceased. A can not, by contract with B, relieve himself from liability for injury to C, caused by acts done by him, A, although commanded by B. The judgment of the Circuit Court is affirmed.